—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 29, 1996, which ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The Unemployment Insurance Appeal Board ruled that claimant, a boiler maker’s helper, was disqualified from receiving unemployment insurance benefits because he had voluntarily left his employment without good cause and had refused an offer of suitable employment. On appeal, claimant contends, inter alia, that the Board’s decision was affected by procedural errors and should be reversed. We agree. It is axiomatic that claimant has the right to call, examine and cross-examine witnesses at his administrative hearing along with the right to request that subpoenas be issued to compel the appearance of relevant witnesses (see, 12 NYCRR 461.4 [c]; Matter of Thompson [Hudacs], 210 AD2d 614, 615). The record in this matter reveals that although claimant made written requests that certain witnesses be subpoenaed to testify on his behalf (cf., Matter of Thompson [Hudacs], supra), none of these witnesses appeared. Significantly, although claimant objected to their absence at the hearing, the record is silent as to whether subpoenas were issued or if the Administrative Law Judge determined that subpoenas were unnecessary because the requested witnesses would have no relevant or material testimony to offer (see, Matter of Wolfenburg [Sweeney], 242 AD2d 827, 828; Matter of Phillips [Hartnett], 161 AD2d 1067). Because it appears that claimant sought to have subpoenas issued to compel the appearance of witnesses who would testify that he had the requisite good cause for leaving his employment, the pivotal issue in this matter, it is our view that due process mandates that the decision be reversed and the matter be remitted to the Board for further proceedings.
White, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is reversed, with costs, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent with this Court’s decision.